Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is November 12, 2020. This Office Action is in response to the Restriction/Election response filed May 25, 2022. This action is a NON-FINAL REJECTION.

Election/Restrictions
Applicant’s election of Invention I, a memory device, with traverse, in the reply filed on May 25, 2022 is acknowledged.  Applicant indicates Claims 1 – 8 as drawn to the elected invention. Applicant states the following (“REMARKS”, 3rd paragraph):
     “Since the reply to this requirement includes (i) an election of an invention to be examined; and (ii) identification of the claims encompassing the elected invention, the reply should be considered complete and the application in proper condition for further prosecution.”

This statement is not persuasive, nor provides a traversal argument against the restriction requirement. As such, the requirement is still deemed proper and is therefore made FINAL. Claims 9 – 16  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention and the claimed invention (MPEP § 904).
Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following amendment of the title is suggested: 
A THREE-DIMENSIONAL NAND FLASH MEMORY DEVICE AND METHOD OF MANUFACTURING THE SAME

Appropriate correction is required. See MPEP § 606.01 and 37 CFR 1.72(a).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE ‘389 (US 2014/0191389 A1; pub. date July 10, 2014).
Regarding Claim 1: LEE ‘389 discloses a memory device (FIG. 1A, FIG. 7A, FIG. 7B) comprising:
a substrate comprising a memory array region (“CELL (CS)”) and a staircase region (“CONTACT”; See [0020] and FIG. 1A below);

    PNG
    media_image1.png
    479
    544
    media_image1.png
    Greyscale


a stacked structure 13, 14 located on the substrate in the memory array region “CELL” and the staircase region “CONTACT”, wherein the stacked structure 13, 14 comprises a plurality of conductive layers 13 and a plurality of insulating layers 14 stacked alternately on each other (FIG. 1A; [0020]), and each of the plurality of conductive layers 13 comprises: 
a main body (interpreted by Examiner as the portion of conductive layer 13 located in region “CONTACT”) located in the memory array region “CELL” and extending to the staircase region “CONTACT” (See FIG. 1A); and 
an end part “PAD” (See FIG. 1A above; See also FIG. 7A, FIG. 7B below; Note layer 13 of FIG. 1A is equivalent to layer 25 of FIGs 7A, 7B; Note layer 14 of FIG. 1A is equivalent to layer 22 of FIGs 7A, 7B) connected to the main body and located in the staircase region “CONTACT”, 

    PNG
    media_image2.png
    755
    467
    media_image2.png
    Greyscale


wherein a thickness of the end part is greater than a thickness of the main body (Note the “a thickness of the end part” is interpreted by Examiner as the portion of layer 13 located in the “PAD”; it is this portion that is greater than a thickness of the main body – i.e. the portion of layer 13 located in “CONTACT”); 
a dielectric layer 24 (See FIGs 7A, 7B and [0036], “interlayer insulating layer 24”) located on the stacked structure in the memory array region (“CELL”) and the staircase region (“CONTACT”); See [0041] – [0042]); and 
a first contact 26 (FIGs 7A, 7B; “contact plugs 26”; [0042] – [0043] penetrating the dielectric layer 24 in the staircase region (“CONTACT”) and the corresponding insulating layer 22 located on the end part, and landing on and connected to the end part (See FIGs 7A, 7B).

Regarding Claim 7: LEE ‘389 discloses the memory device according to claim 1 as noted above, wherein a thickness of the corresponding insulating layer 22 located on the end part is less than a thickness of the corresponding insulating layer located on the main body (See FIG. 1A and FIGs 7A, 7B above).
	
Regarding Claim 8: LEE ‘389 discloses the memory device according to claim 1 as noted above, wherein the end part and another end part adjacent thereto are staggered with each other (See FIG. 1A and FIGs 7A, 7B; note “are staggered with each other” is interpreted by Examiner in the same way as Applicant’s instant disclosure, i.e. para [0030] and FIG. 1G).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LEE ‘389 and further in view of KANG ‘943 (US 2020/0043943 A1; pub. date Feb. 6, 2020).
Regarding Claim 6: LEE ‘389 discloses the memory device according to claim 1 as noted above. Regarding further wherein each of the plurality of conductive layers comprises a metal layer and a barrier layer surrounding the metal layer – LEE ‘389 is silent. However, KANG ‘943 teaches, in the same field of endeavor (“VERTICAL MEMORY DEVICES AND METHODS OF MANUFACTURING THE SAME”; See FIG. 6), a plurality of conductive layers 410, 420, 430 in a region “I” equivalent to LEE ‘389’s “CONTACT” region, where each conductive layer comprises a barrier layer 350 surrounding a metal layer 360 (“gate conductive pattern;[0061]). 
It would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LEE ‘389 based on the teachings of KANG ‘943 to achieve Claim 6. The motivation to do so would have been to try the conductive line structure of KANG ‘943 to maximize device performance, with a reasonable expectation of success.
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LEE ‘389  as applied to claim 1 above; and further in view of LEE ‘564 (US 2015/0179564 A1; pub. date June 25, 2015).
Regarding Claim 5: LEE ‘389  discloses the memory device according to claim 1 as noted above, but is silent regarding further wherein each of the plurality of conductive layers comprises a doped polysilicon layer. However, LEE ‘564 teaches, in the same field of endeavor, doped polysilicon as suitable material for a conductive layer 31 (“first material layers 31”; [0054]) serving the same purpose as LEE ‘389’s conductive layers 13, 25 (See LEE ‘564, [0054], “For example, …and the first material layers 31 may include a conductive layer, such as a doped polysilicon layer.”).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LEE ‘389 based on the teachings of LEE ‘564 noted above, to achieve Claim 5. The motivation to do so would have been to try a known, suitable material for each of the plurality of conductive layers, with a reasonable expectation of success (Examiner notes it has been held that mere selection of a material suitable for an intended use, which in the instant case is selection of material suitable for each of Lee ‘389s conductive layers, is a matter of obvious design choice when such suitability is known in the art; In re Leshin, 125 USPQ 416).
Allowable Subject Matter
Claims 2, 3, 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter (37 CFR 1.104(e) and MPEP §1302.14): 
The prior art of record does not disclose nor render obvious, either alone or in combination, a memory device according to claim 1, further comprising: a support pillar disposed beside the first contact, penetrating the end part from the corresponding insulating layer located on the end part, and extending to the lowermost insulating layer of the stacked structure – as recited by Claim 2; 
The prior art of record does not disclose nor render obvious, either alone or in combination, a memory device according to claim 1, further comprising: a second contact disposed beside the first contact, penetrating the dielectric layer in the staircase region and the corresponding insulating layer located on the end part, and landing on and connected to the end part; and a support slit extending from the memory array region to the staircase region, and disposed between the first contact and the second contact and penetrating the stacked structure – as recited by Claim 3; and
The prior art of record does not disclose nor render obvious, either alone or in combination, a memory device according to claim 1, further comprising: a second contact disposed beside the first contact, penetrating the dielectric layer in the staircase region, and landing on and connected to the end part; and a support pillar disposed between the first contact and the second contact, and penetrating the corresponding insulating layer located on the end part and the end part and extending to the lowermost insulating layer of the stacked structure – as recited by Claim 4.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or claimed invention: INATSUKA ‘256 (US 20170271256); KIM ‘385 (US 20190006385); and YUN ‘710 (US 20150287710).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813




/SHAHED AHMED/Primary Examiner, Art Unit 2813